Case 3:18-cv-14563-BRM-TJB Document 25-5 Filed 01/22/19 Page 1 of 2 PageID: 436




 Brian D. Sullivan
 FOX ROTHSCHILD LLP
 49 Market Street
 Morristown, NJ 07960
 Tel: (973) 994-7525
 Email: bsullivan@foxrothschild.com
 Attorneys for Defendant

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 NEW  JERSEY   COALITION     OF
 AUTOMOTIVE RETAILERS, INC.,    Case No. 3:18-cv-14563-BRM-TJB

                      Plaintiff,
                                               Motion Day: January 22, 2019
                 v.

 MAZDA MOTOR OF AMERICA, INC.

                      Defendant.




                            CERTIFICATE OF SERVICE


       I hereby certify that on January 22, 2019, the following documents were

 served electronically in accordance with the electronic case filing policies and

 procedures on the attorney of record for Plaintiff listed below:

       1. Defendant’s Brief in Opposition to Plaintiff’s Motion for Summary
          Judgment, dated January 22, 2019;
Case 3:18-cv-14563-BRM-TJB Document 25-5 Filed 01/22/19 Page 2 of 2 PageID: 437




       2. Declaration of Kyle Kaczmarek in Opposition to Motion for Summary
          Judgment, dated January 22, 2019;

       3. Defendant’s Response to Plaintiff’s Statement of Undisputed Material
          Facts, dated January 22, 2019;

       4. Defendant’s Supplemental Statement of Disputed Material Facts, dated
          January 22, 2019; and

       5. Declaration of John J. Sullivan Pursuant to Fed. R. Civ. P. 56(d), dated
          January 22, 2019.

 TO: Marvin J. Brauth, Esq.
     Willentz, Goldman & Spitzer P.A.
     90 Woodbridge Center Drive
     P.O. Box 10
     Woodbridge, NJ 07095
     Tel: (732) 855-6084
     Email: mbrauth@wilentz.com
     Attorneys for Plaintiff


                                             /s/ Brian D. Sullivan
                                             Brian D. Sullivan




                                         2
